Sullivan, Judge:
The issue here involved was presen ted. to me in the ease of reappraisement 118119-A, Reap. Dec. 4455, which.decision was affirmed by the Second Division, Reap. Dec. 4516. This case has been incorporated in the appeals listed in schedule A, hereto attached and made a part hereof. All of these cases were consolidated for trial.
The merchandise consists of mechanical toys imported from England during the years 1936, 1937, and 1938. The entries were all made under duress, and additions were made to equal an advance made in the so-called test case, Reap. Dec. 4516.
The merchandise was entered on the basis of cost of production, and appraised on the basis of the sales prices in England. It was held in the test, case that sales in England were restricted sales, consequently there was no foreign-market value for this merchandise in England, and that sales in England to Meccano Co. of America, Inc., were sales to an exclusive purchaser; therefore, there was no export value; and that the merchandise was dutiable on the basis of United States value.
In-harmony'with the’decision rendered in the-test-.base','Reap. Dec. 4516, I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values on the dates of exportation thereof are as set forth in schedule B attached to my decision herein. Judgment will be rendered accordingly.

*532
Schedule B

FOR THE YEAR 1936



*533FOR THE YEAR 1937



*534ÍÓR THE YEAR 1938